Citation Nr: 1740160	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  11-07 271	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a left knee disorder, to include as secondary to service-connected right knee disabilities.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel



INTRODUCTION

The Veteran served on active duty from July 1984 to April 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In a February 2014 decision, the Board denied entitlement to service connection for a left knee disorder.  The Veteran appealed the Board's February 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2014, the Veteran's attorney and VA's Office of General Counsel, representing the Secretary of VA, filed a Joint Motion for Remand (Joint Motion) requesting that the Court vacate the Board's February 2014 decision and remand the case for readjudication in compliance with the directives specified.  The Court issued an order in October 2014 that granted the Joint Motion and returned the case to the Board.

In December 2014 and July 2015, the Board remanded the case for further development.  The case has since been returned to the Board for appellate review.

In February 2016, the Board requested a Veterans Health Administration (VHA) opinion regarding the issue on appeal.  In March 2016, a VHA opinion was obtained.  The March 2016 VHA opinion is favorable to the Veteran on the issue of entitlement to service connection for a left knee disorder.  Accordingly, the Board finds that it can adjudicate the claim without providing the Veteran notice as required by 38 C.F.R. § 20.903, as there is no prejudice to the Veteran in light of the grant of the full benefits sought.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran's left knee disorder, diagnosed as degenerative  joint disease, chondromalacia, vertical tear of the lateral meniscus, and an anterior cruciate ligament (ACL) tear, is related to his active service.


CONCLUSION OF LAW

A left knee disorder, diagnosed as degenerative  joint disease, chondromalacia, vertical tear of the lateral meniscus, and an ACL tear, was incurred in active service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has claimed that his current left knee disorder is directly related to military service.  In this regard, he has asserted that he developed the disorder from running up hills and climbing during his military service.  In the alternative, he has contended that his current left knee disorder is secondary to his service-connected right knee disability (right knee instability and right knee patellofemoral syndrome and degenerative joint disease with history of torn anterior cruciate ligament (ACL) and torn medial meniscus).

The Veteran's service treatment records do document complaints and treatment for his left knee.  He was treated in July 1984 for left knee pain with a diagnosis of a medial collateral ligament strain.  In January 1985, the Veteran complained of discomfort and swelling in both knees during the prior four days, and he was diagnosed with a ligament strain in both knees. The Veteran was also seen in January 1986 at which time he reported that he had had left knee pain after playing football.  The examiner noted pain in the medial and lateral knee and mild effusion in the medial joint. The diagnosis was a musculoskeletal strain of the left knee.  The Veteran was placed on light duty and no running for two weeks.  Another treatment record dated in January 1986 indicated that the Veteran had reported a history of hyperextending both knees and then twisting and stretching the ligaments.  Upon examination, both knees showed no obvious signs of trauma; however, both knees showed laxity to the collateral ligaments and a moderate amount of crepitus when the knees were in motion.  The diagnosis was a resolving knee strain and chondromalacia patella.  The Veteran was placed on light duty for 10 days.  The Veteran was later provided a separation in March 1988 at which time he reported having a medical history of swollen or painful joints and a trick or locked knee.  He also reported that he had a sprained knee.  However, there was no indication as to which knee the Veteran was referring, and a clinical evaluation found his lower extremities to be normal.

A January 2010 VA examiner diagnosed the Veteran with degenerative joint disease of the bilateral knees by x-ray.  She also diagnosed the Veteran with chondromalacia patella of the right knee that was related to service.  In so doing, she reasoned that the Veteran was treated for chondromalacia patella for the right knee during his military service.  However, the examiner did not address the fact that the Veteran had been diagnosed with chondromalacia patella of the left knee during the same visit in service.  Rather, she only opined that the Veteran's left knee degenerative joint disease was related to aging and not related to service.  

A May 2010 VA treatment record indicated that the Veteran complained of a left knee ache from compensating for his right knee pain, status post ACL tear and medial meniscus injury.  His gait was noted to be non-antalgic. 

In June 2010, a VA examiner noted that the Veteran suffered a left knee strain from playing football in service and had full range of motion and mild effusion at the time.  However, she did not provide a medical opinion regarding the etiology of the current left knee disorder.

An October 2010 VA examiner opined that the Veteran's one-time left knee strain in service was less likely causing his current degenerative joint disease.  He stated that the Veteran's left knee osteoarthritis was likely the result of aging and reasoned that the mild degree of arthritis was consistent with his age.  He also determined that it was less likely than not that the right knee was directly causing or permanently aggravating the left knee condition because the Veteran had a relatively normal gait.  However, as previously noted, the Veteran was treated for left knee problems on more than one occasion.  Thus, his opinion was based on an inaccurate factual basis.

A May 2011 MRI report indicates that the Veteran reported having increasing pain and swelling in the anterior left knee for the past 20 years.  The impression was a vertical tear posterior horn lateral meniscus, tendinopathy involving the lateral distal quadriceps tendon and patella tendon, chondromalacia involving the lateral femoral articular cartilage and the patellar articular cartilage, and a complete tear of the ACL. 

A September 2011 treatment note from Dr. T.P. indicated that the Veteran wore braces on both knees.  The left knee was noted to be painful and have instability with edema.  Range of motion of the left knee was intact, but felt lax in all planes.  Another note documented chronic pain in both knees and noted overuse of the left knee due to right knee instability.

During an October 2011 VA orthopedic consultation, the Veteran reported that he had an in-service left ACL injury from a training incident.  He stated that his left knee did not bother him much.

A June 2012 statement from Dr. T.P. indicated that she had reviewed the Veteran's claims file and concluded that it is more likely than not that the service-connected right knee injury could very well cause continued strain on the left knee.  She explained that the left knee was injured in service and has continued to show degeneration secondary to overuse because of the right knee instability.  She also stated that it is more likely than not that the left knee disorder is related to service because recurrent strain injuries to the knee affect the stability and strength of the supporting muscles and ligaments and will result in a chronic inflammatory condition and increased degenerative changes in the knee with continued weight bearing over time.  She reviewed the May 2011 MRI of the left knee and stated that it cannot be said with any degree of certainty that those injuries reflected on the MRI were unrelated to the left knee strain which occurred in service.  Dr. T.P. further noted that she has personally treated the Veteran since 2001 and acknowledged his reports of ongoing pain since service. 

VA examinations dated December 2013 and July 2014 show normal anterior, posterior, and medial-lateral stability of the left knee and no evidence of recurrent patellar subluxation/dislocation.

A February 2015 VA addendum opinion stated that, based on a review of several examinations and VA treatment records, the Veteran had no significant gait abnormalities and no evidence of favoring the left knee more than the right.  Therefore, the examiner opined that it is less likely than not that the Veteran's left knee disorder was directly caused or permanently aggravated by his service-connected right knee disability.  The examiner stated the Veteran was seen only once for a left knee strain and indicated that this was acute based on one report of a knee strain.  However, he later stated it is possible that the Veteran's current ACL tear occurred in service when he strained his left knee.  These statements are inconsistent and also predicated on an incorrect factual premise that the Veteran was treated only once in service for his left knee.  The examiner also indicated that the Veteran was not treated for a left knee disorder until many years after service. 

A September 2015 VA addendum opinion indicates that the Veteran's various in-service diagnoses related to the left knee were acute strains that resolved. The examiner also observed that the Veteran did not seek treatment for left knee pain until many years after service, which would indicate the in-service strains were acute.  The examiner did not acknowledge that the Veteran has consistently reported ongoing left knee pain since service.  The examiner also concluded that the notations regarding knee problems at discharge were likely related to his right knee; however, he did not provide a rationale for that conclusion.  With respect to whether the left knee disorder was caused by the service-connected right knee disability, the examiner stated that the Veteran's left knee ACL tear is due to significant injury of the knee, but did acknowledge that a left knee strain could be caused by a right knee disability.  The examiner did not discuss the fact that the Veteran is also diagnosed with degenerative joint disease of the left knee or that the May 2011 MRI findings included chondromalacia.  

In a March 2016 VHA opinion, the VA examiner opined that it was less likely than not that the Veteran's left knee disorder was caused or permanently aggravated by his service-connected right knee disability.  However, he also opined that it was at least as likely as not that the Veteran's left knee disorder, including mild degenerative joint disease, chondromalacia, a vertical tear of the lateral meniscus, and a complete ACL tear, is related to an injury in service.  In rendering this opinion, he noted that, when someone tears an ACL at a young age, they might have pain and swelling, but they could quickly recover and return to a normal gait, alignment, basic functioning of the knee, and some basic physical activities without surgery.  The examiner noted that they will often have recurrent episodes of instability with sports and running, as well as recurrent pain and swelling.  He also related that the natural progression of an ACL and meniscus tear at a young age is to have progressive symptoms and degenerative changes, including chondromalacia, over time.  The examiner stated that, if a medical provider is not skilled in examination of the knee, they could miss the subtle instability appreciated in the Lachman examination.  He noted that some of the Veteran's physical examinations noted no instability of the left knee, which was inconsistent with the 2011 MRI report that showed a "chronic appearing complete tear" of the ACL.  He explained that the ACL has a distinct appearance on MRI, and when it is torn, it can suggest the chronicity of the tear.  He indicated that the ACL did not typically spontaneously tear or degenerate in a 44 year-old.  The examiner also reported that the MRI showed a vertical tear in the posterior horn of the lateral meniscus, which was uncommon and often associated with tears of the ACL.  He related that the MRI findings supported his opinion that the Veteran tore his ACL a long time before the 2011 MRI, and there were no other reported injuries to his left knee after service.  Rather, the examiner noted that the Veteran had clear documentation of complaints and treatment for his left knee within his service treatment records, to specifically include treatment in July 1984, January 1985, and January 1986.  In addition, the examiner observed that the Veteran had provided a history of continuous left knee pain and swelling since service.

The Board finds the March 2016 VHA opinion to be highly probative, as the examiner relied on a complete and accurate factual premise and supported his opinion with thorough rationale.  Accordingly the Board concludes that service connection for a left knee disorder is granted.


ORDER

Service connection for a left knee disorder, diagnosed as degenerative joint disease, chondromalacia, a vertical tear of the lateral meniscus, and a ACL tear, is granted.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


